DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
Paragraph 2: Syntax in the phrase that begins with “…it relates to a drive system…” renders the meaning of the phrase subject to misinterpretation. Adding a comma after “reducer” is suggested.  
Paragraph 10: Syntax in the phrase that begins with “…including the motor…” renders the meaning of the phrase subject to misinterpretation. Adding a comma after “3” is suggested.
Paragraph 12: Syntax in the phrase that begins with “…the drive system including…” renders the meaning of the phrase subject to misinterpretation. Adding a comma after “3” is suggested.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wolff et al. (US 20190023117 A1) (hereinafter “Wolff”). Regarding Claim 1, Wolff teaches all four elements of the claim (hereinafter (1a), (1b), (1c), and (1d), respectively). Wolff teaches
(1a), a drive system of an electric vehicle, the drive system comprising: a motor configured to drive the electric vehicle (Abstract: “The drive unit includes an electric motor coupled to the traction battery and a differential mechanically coupled to the two driveshafts and the electric motor.”);
(1b), one of a reducer or a transmission connected to an output side of the motor so as to change a rotational speed of the motor (Claim 16: “…the drive unit comprises: a first gear connected to the electric motor; and a second gear coupling the first gear to the differential, wherein the second gear is a reduction gear.”);
(1c), a rear axle configured to transmit rotating power output from the one of the reducer or the transmission to vehicle wheels (Paragraph 0034: “The rear axle has two drive shafts for the two wheels.”);
(1d), the motor and the one of the reducer or the transmission together with the rear axle are mounted on a suspension (Paragraph 0015: “The motor unit and the differential in this case are part of a drive unit which is self-supporting with respect to the vehicle body. In other words, the drive unit is arranged on the rear axle and therefore connected only indirectly via the leaf spring units and the connection arms to the vehicle body…the drive unit is arranged on the rear axle and therefore connected only indirectly via the leaf spring units and the connection arms to 
Regarding Claim 2, Wolff teaches that an output side of the one of the reducer or the transmission is directly connected to the rear axle so as to form an integral structure in which the motor, the one of the reducer or the transmission, and the rear axle are directly connected (Paragraph 0034: “An electric motor is arranged within the housing which interacts via a first gearwheel with a second gearwheel of a transmission gearing. The second gearwheel in turn transmits the driving force of the electric motor to a differential which is configured as a bevel gear differential in the present case. By means of the differential, the driving force is transmitted to the respective drive shafts which are rotatably arranged in shaft housings which are connected to the drive housing.”).
Regarding Claim 3, Wolff teaches that the rear axle, the one of the reducer or the transmission, and the motor are sequentially arranged in forward and backward directions of a vehicle body (Wolff Figure 3, below).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Wolff

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Wolff et al. (US 20190023117 A1) (hereinafter “Wolff”). Regarding Claim 4, Wolff teaches that the one of the reducer or the transmission and the motor are arranged at the rear of the rear axle in forward and backward directions of a vehicle body (Figure 3, above; Figure 2, below).


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Wolff
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the driveline configuration of Wolff to arrange the motor and transmission at the rear of the rear axle. Note that Wolff is silent with regard to any requirement to place the motor and transmission either in front of the rear axle and that the only components directly connected to the engine/transmission/rear axle assembly are two “energy supply lines” (Paragraph 0035: “The energy supply of the electric motor 12 is guaranteed via two first lines 21 which are connected to two battery units 20.” and Figure 2, below). Accordingly, the motor and transmission could be positioned either in front of or behind 
Regarding Claim 8, Wolff teaches a mounting structure configured to mount and support the motor on left and right lower arms of the suspension and configured to support air springs arranged between the suspension and vehicle body frames (Paragraph 0004: “At a rear end, the connection is made indirectly via connection arms or bracket elements which, on the one hand, are connected pivotably to the leaf spring and, on the other, are connected pivotably to the vehicle body.”).
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the leaf spring design of Wolff to incorporate a different spring type such as the air spring. The use of air springs as an alternative to other spring types and the benefits of air springs over leaf springs are well known in the art. Note that choosing from a finite number of identified predictable solutions, with a reasonable expectation of success, is likely to be obvious (See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007); see MPEP § 2143, E.).
Claims 5, 6, 9, 10, 12, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wolff et al. (US 20190023117 A1) (hereinafter “Wolff”) in view of King et al. (US 20070175681 A1) (hereinafter “King”). Regarding Claim 5, Wolff teaches a drive system for an electric vehicle but does not teach arrangement of the motor, transmission, or axle. King teaches that the motor, the one of the reducer or the transmission, and the rear axle are arranged in an inner space between left and right vehicle body frames arranged in forward and . 
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the drive system for an electric vehicle of Wolff to arrange the motor, transmission, and axle between frame members in a forward-to-backward arrangement as taught by King. Doing so would “…provide structural support for sub-frame assembly and thus electrical device 32…” as recognized by King (Paragraph 0031).

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

King
	Regarding Claim 6, Wolff teaches a drive system for an electric vehicle but does not teach height-wise position of the motor, transmission, and axle. King teaches that the motor, the one of the reducer or the transmission, and the rear axle are located under the left and right vehicle body frames so as not to protrude upwards from upper ends of the left and right vehicle body frames (Figure 5, above; note that the motor 32 and drive components e.g., shaft 105 sit below the top surfaces of vehicle frame members 110 and 112, respectively.).

	Regarding Claim 9, Wolff teaches a drive system for an electric vehicle but does not teach a sub-frame and insulators. King teaches a sub-frame installed to connect the left and right lower arms of the suspension; and insulators interposed between the sub-frame and the motor (Figure 5, above; Paragraph 0041: “To facilitate limiting the movement of electrical device 32 in an axial direction, i.e. moving in the direction of rotation of rotor shaft 105, sub-frame assembly also includes at least two motor mounts 250 are that coupled between electrical device 32 and support plate 230. More specifically, each motor mount 250 includes a compliant portion 252 that is secured to motor frame 141 using a mechanical fastener or adhesive, for example.”).
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the drive system for an electric vehicle of Wolff to include insulators as taught by King. As such, insulators would “...substantially absorb any up or down movement of electrical device 32 that may occur when vehicle experiences rapid movement, for example when vehicle hits a pothole…” as recognized by King (Paragraph 0041).
	Regarding Claim 10, Wolff teaches a drive system for an electric vehicle but does not teach an elastic member between the first and second plates. King teaches that the sub-frame is located under the motor and supports the motor in a state in which the insulators are interposed 
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the drive system for an electric vehicle of Wolff to provide insulators between the motor and the sub-frame as taught by King. Doing so would enable the insulators to “...substantially absorb any up or down movement of electrical device 32 that may occur when vehicle experiences rapid movement, for example when vehicle hits a pothole…” as recognized by King (Paragraph 0041).
	Regarding Claim 12, Wolff teaches a drive system for an electric vehicle but does not teach a downward bent sub-frame or insulator locations. King teaches that a middle portion of the sub-frame has a downwardly bent shape corresponding to a lower surface of the motor having a cylindrical shape; and the insulators are interposed between left and right sides of the lower surface of the motor and left and right sides of an upper surface of the sub-frames corresponding thereto (King Figure 5, above; note downward orientation of members 232 and 234; note left and right insulators 252).
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the drive system for an electric vehicle of Wolff to provide a downwardly bent sub-frame and insulators between the motor and sub-frame as taught by King. Doing so would enable the insulators to “...substantially absorb any up or down movement of electrical device 32 that may occur when vehicle experiences rapid movement, for example when vehicle hits a pothole…” as recognized by King (Paragraph 0041).
	Regarding Claim 13, Wolff teaches a drive system for an electric vehicle but does not teach an elastic member between plates. King teaches that each of the insulators comprises: a 
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the drive system for an electric vehicle of Wolff to provide insulators with plates as taught by King. Doing so would enable the insulator-plate system to “...substantially absorb any up or down movement of electrical device 32 that may occur when vehicle experiences rapid movement, for example when vehicle hits a pothole…” as recognized by King (Paragraph 0041).
	Regarding Claim 14, Wolff teaches a drive system for an electric vehicle but does not teach motor brackets. King teaches that motor brackets are installed on an outer surface of the motor; and the second plate of each of the respective insulators is coupled to each of the respective motor brackets (Paragraph 0064: “In the exemplary embodiment, sub-frame assembly includes a pair of compliant portions. At least one compliant portion extends between first end of motor mounting bracket and first portion of restraint, and at least one compliant portion extends between second end of motor mounting bracket and first portion of restraint. In the 
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the drive system for an electric vehicle of Wolff to provide brackets as taught by King. Doing so would “enable each subassembly to be inserted at least partially into a cavity formed by the cross-sectional profile of each respective frame rail 110 and 112” as recognized by King (Paragraph 0061).
Claims 7, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wolff et al. (US 20190023117 A1) (hereinafter “Wolff”) in view of King et al. (US 20070175681 A1) (hereinafter “King”) and further in view of Lee et al. (US 20090145674 A1) (hereinafter “Lee”). Regarding Claim 7, the combination of Wolff and King teaches a drive system for an electric vehicle and the arrangement of the motor, transmission, and axle but does not teach a hydrogen truck, a fuel cell, or a fuel cell location. Lee teaches that the electric vehicle is a hydrogen electric truck provided with a fuel cell mounted therein, and that a space to accommodate a battery or a hydrogen tank arranged therein is prepared in front of the rear axle within the inner space between the left and right vehicle body frames (Lee Figure 3, Reference Character 20, below; Paragraph 0018: “The current invention is a hybrid electric vehicle…The size and shape of the vehicle is substantially a light truck in the sports utility vehicle (SUV) category…The preferred embodiment is thus a so-called 4-by-4 or a four wheel drive (4WD) configuration.”; Paragraph 0004: “…vehicles include electric vehicles having a rechargeable power unit comprised of a battery and a motor…and hydrogen fuel cell vehicles. Paragraph 0078: “The battery array 20 comprises a battery controller, a series of interconnected .

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Lee
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the drive system for an electric vehicle of the combination of Wolff and King to position a battery between the left and right frame members as taught by Lee. Doing so would “…free-up the space in front of the vehicle for more freedom in crumble zone design…” as recognized by Lee (Paragraph 0008).
	Regarding Claim 15, the combination of Wolff and King teaches a drive system for an electric vehicle and the arrangement of the motor, transmission, and axle but does not specifically teach an electric truck. Lee teaches that the electric vehicle is an electric truck (see rejection for Claim 7, above).
	Regarding Claim 16, the combination of Wolff and King teaches a drive system for an electric vehicle and the arrangement of the motor, transmission, and axle but does not .
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Wolff et al. (US 20190023117 A1) (hereinafter “Wolff”) in view of King et al. (US 20070175681 A1) (hereinafter “King”) and further in view of Wu (CN 103832236 A). Regarding Claim 11, the combination of Wolff and King teaches a drive system for an electric vehicle but does not teach the relative locations of the springs and the sub-frame. Wu teaches that the coupling positions between the lower arms and the sub-frame are set to be located directly under the air springs of the suspension supported by upper portions of the lower arms, such that the sub-frame is located directly under the air springs (Figure 1; Paragraph 0009: “…the air bag is set between the plate spring and the auxiliary frame, and the upper end of the airbag under the plate spring.”).

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

Wu

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T WALSH whose telephone number is (303)297-4351.  The examiner can normally be reached on Monday-Friday 7:30-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Allen Shriver can be reached at (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-0695.







/MICHAEL T. WALSH/Examiner, Art Unit 3618                                                                                                                                                                                                        
/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618